DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on March 4, 2021 has been fully considered. The Terminal Disclaimer filed on March 4, 2021 is acknowledged. The amendment to instant claim 1 is acknowledged. Specifically, claim 1 has been amended to include the limitations of the composition comprising LCBI of 0.75-0.95 and a swell ratio of higher than 185%. These limitations were not previously presented and were taken from instant specification ([0014] and [0032] of instant specification). In light of the amendment filed by Applicant, the previous rejections not cited below are withdrawn. The previous rejections cited below are maintained but suitably framed to better address the current amendment. Thus, the following action is properly made final.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



3.  Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Vittorias et al (US 2015/0267010).

4. The rejection is adequately set forth on pages 2-7 of an Office action mailed on December 10, 2020 and is incorporated here by reference.

5. As to amended claim 1,
Vittorias et al discloses the polyethylene composition having LCBI of equal to or greater than 0.80 ([0022]) and swell ratio greater than 150% ([0038]).

6.  Though Vittorias et al does not explicitly and with sufficient specificity, such as by the way of a single example, show a composition having all the claimed properties in the ranges as claimed in instant invention, and specify complex shear viscosity Ƞ0.02 and the swell ratio of the polyethylene composition of more than 185%, since the polyethylene composition of Vittorias et al is the essentially the same as that claimed in instant invention, comprises such properties as density, MIF, MIF/MIP ratio, Mz, LCBI, comonomer content, that are the same as those claimed in instant invention and is produced by the same process using riser/downcomer in the presence of Ziegler-Natta catalyst as claimed in instant invention, therefore, the polyethylene composition of Vittorias et al will inherently comprise, or alternatively, would be reasonably expected to comprise complex shear viscosity Ƞ0.02 and the swell ratio that are the same as those claimed in instant invention, or alternatively are in the ranges overlapping with or close to those as claimed in instant invention, as well. The above rejections were made in the sense of in re Fitzgerald (205 USPQ 594). (CAFC ) based on  presumption that the properties governing the claimed compositions , if not taught, may be very well met by the compositions of Vittorias et al, since the compositions of Vittorias et al  are essentially the same and made in essentially the same manner as applicants’ compositions, wherein the burden to show that it is not   the case is shifted to applicants;  or in the sense of  In re Spada, 911 F 2d 705, 709 15 USPQ 1655, 1658 (Fed. Cir. 1990), which settles that when the claimed compositions are not novel, they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in prior art. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

7. In the alternative, it is further noted that Vittorias et al specifically exemplifies two composition having densities within the claimed range of 0.940-0.951 g/cc and having Mz of 2,000,000 and 8,300,000 g/mol (Table 1). Though Vittorias et al does not  LCBI of 0.75-0.95 and swell ratio of more than 185%,   based on the teachings of Vittorias et al, it would have been reasonable to expect that the process of Vittorias et al, which is the same as that used in instant invention,  would lead to producing compositions having molecular weight, specifically Mz, having the values between the specifically shown values of 2,000,000 and 8,300,000, and the LCBI and the swell ratio having ranges overlapping with or close to those as claimed in instant invention as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.  Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Vittorias et al (US 2015/0267010).


10. As to amended claim 1,
Vittorias et al discloses the polyethylene composition having LCBI of equal to or greater than 0.80 ([0022]) and swell ratio greater than 150% ([0038]).

11.  Though Vittorias et al does not explicitly recite the swell ratio of the polyethylene composition being higher than 185%, since the polyethylene composition of Vittorias et al is the essentially the same as that claimed in instant invention, comprises such properties as density, MIF, MIF/MIP ratio, Mz, LCBI, comonomer content, that are the same as those claimed in instant invention and is produced by the same process using riser/downcomer in the presence of Ziegler-Natta catalyst as claimed in instant invention, therefore, the polyethylene composition of Vittorias et al will intrinsically and necessarily comprise, or would be reasonably expected to comprise the swell ratio that is the same as that claimed in instant invention, or alternatively having ranges overlapping with or close to those as claimed in instant invention, as well, especially since the exemplified polyethylene composition of Vittorias et al is having swell ratio of 179% (Table 1). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

12. It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation, the specific conditions of the process for producing the polyethylene composition of Vittorias et al, including specific conditions for making the Ziegler-Natta catalyst as taught by Vittorias et al  ([0047]-[0066]), temperature, pressure in each of the steps of the process of polymerization of ethylene ([0077]-[0084] of Vittorias et al),  so to produce the final composition having a desired combination of properties, including, LCBI and swell ratio, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

13.  Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Vittorias et al (US 2015/0267010) in view of Covezzi et al (EP 560,312), as evidenced by, or alternatively in further view of Turner et al (US 2009/0283939).

14. The rejection is adequately set forth on pages 12-19 of an Office action mailed on December 10, 2020 and is incorporated here by reference.

15. As to amended claim 1,
Vittorias et al discloses the polyethylene composition having LCBI of equal to or greater than 0.80 ([0022]) and swell ratio greater than 150% ([0038]).

16.  Though Vittorias et al in view of Covezzi et al and Turner et al do not explicitly recite the swell ratio of the polyethylene composition being higher than 185%, since the polyethylene composition of Vittorias et al in view of Covezzi et al and Turner et al is the essentially the same as that claimed in instant invention, comprises such properties as density, MIF, MIF/MIP ratio, Mz, LCBI, comonomer content, that are the same as those claimed in instant invention and is produced by the same process using riser/downcomer in the presence of Ziegler-Natta catalyst as claimed in instant invention, therefore, the polyethylene composition of Vittorias et al in view of Covezzi et al and Turner et al will intrinsically and necessarily comprise, or would be reasonably expected to comprise the swell ratio that is the same as that claimed in instant invention, or alternatively having ranges overlapping with or close to those as claimed in instant invention, as well, especially since the exemplified polyethylene composition of Vittorias et al is having swell ratio of 179% (Table 1 of Vittorias et al). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
Vittorias et al in view of Covezzi et al and Turner et al, including specific conditions for making the Ziegler-Natta catalyst as taught by Vittorias et al  ([0047]-[0066]) and Covezzi et al (p. 3, lines 37-53), temperature, pressure in each of the steps of the process of polymerization of ethylene ([0077]-[0084] of Vittorias et al),  so to produce the final composition having a desired combination of properties, including desired LCBI and swell ratio, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
18.  Applicant's arguments filed on March 4, 2021 have been fully considered, but are moot in light of discussion set forth in paragraphs 3-17 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/IRINA KRYLOVA/Primary Examiner, Art Unit 1764